DETAILED ACTION

Claim Status
Claims 1-3, 5, 7-20 is/are pending.
Claims 1-3, 5, 7-20 is/are rejected.
Claims 4, 6 have been cancelled by Applicant in the Amendments filed 07/06/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.
 
 Response to Election/Restriction Requirements
Applicant’s election without traverse of the following species in: Category A (residue of DOPO and -O(CH2)3CH3); Category B (DDS), Category C (DICY), and Category D (silicon dioxide); in the reply filed on 07/02/2020 is acknowledged.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	• GAN (US 2007/0221890), in view of LIN (US 2013/0161080),
		or
	• LIN (US 2013/0161080), in view of GAN (US 2007/0221890),
 	and in view of YOU (US 2016/0244602),
	and in view of HIROTA ET AL (US 2019/0225758).
	GAN ‘890 discloses an ignition-resistant epoxy resin composition comprising: (i) a flame-retarding phosphorus-containing Compound (I); (ii) an epoxy resin which is preferably halogen-free; (iii) a crosslinker component; and (iv) optional additives; wherein phosphorus-containing Compound (I) is the reaction product of phosphorus-containing Component (A) (e.g., in accordance with Formula (XXIX), such as 9,10-dihydro-9-oxa-10-phophenanthrene-10-oxide (also known as DOPO or DOP) and Component (B) (e.g., in accordance with Formula (VII), wherein each R1 is independently an alkyl group with 1-10 carbon atoms, each R2 is independently an alkyl group with 1-10 carbon atoms, R” is a hydrocarbyl group with 1-8 carbon atoms, b is greater than 0; etc.), resulting in a phosphorus-containing phenolic polymer Compound (I) which conforming to claimed formula (I), wherein Compound (I) has a phosphorus content of at least 4 wt%.  The resin composition can used to form prepregs (e.g., for laminates or circuit boards), or alternatively, the resin composition can be coated on metallic foils to make resin-coated metal foils (e.g., for circuit boards, etc.).  (entire document, e.g., paragraph 0024-0026, 0038-0039, 0075-0078, 0086, 0089-0092, 0099, 0102, 0117, 0138, 0140-0141, etc.)
	LIN ‘080 discloses halogen-free resin compositions comprising: (A) 100 parts halogen-free epoxy resin; (D) 0.5-30 parts amine curing agent (e.g., diamino diphenyl sulfone (DDS), dicyandiamide (DICY), etc., or combinations thereof); (E) 10-150 parts halogen-free flame retardant (e.g., DOPO, DOPO-containing phenol resin, etc.); additives (e.g., inorganic fillers such as silica; toughening agents such as core-shell rubber; etc.).  The resin compositions can be utilized to form prepregs used to form metal clad laminates for printed circuit boards, wherein 
	YOU ‘602 discloses that it is well known in the art that the presence of a plurality of alkyl branched chains (e.g., branched alkyl groups containing 4-8 carbon atoms, etc.) in phenolic resins helps to produce cured compositions with good dielectric properties, higher glass transition temperature, low water absorption, and/or good heat resistance. (paragraph 0008, 0012, 0019, etc.)
	HIROTA ET AL ‘758 discloses that it is well known in the art that utilize alkyl phenols with branched alkyl groups (e.g., containing a t-butyl group such as para-tert-butylphenol, etc.; containing a t-octyl group such as para-tert-octylphenol, etc.) in phenolic resins in order to produce cured articles for electronic applications (e.g., circuit boards, etc.) with excellent combinations of mold shrinkage, modulus elasticity, and/or heat resistance. (e.g., paragraph 0035-0037, 0062, 0070, etc.)
 	Regarding claims 1-3, 7-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize effective amounts of known phosphorus-containing phenolic polymers, hardeners, fillers, and/or other known additives as suggested by LIN ‘080 in the ignition-resistant epoxy resin compositions of GAN ‘890 in order to produce useful flame-resistant prepregs and resin-coated foils for printed circuit boards.
 	Alternatively, regarding claims 1-3, 7-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a known DOPO-modified phenolic material as disclosed in GAN ‘890 in the flame-retardant epoxy resin 
	Further regarding claim 1, since: (i) GAN ‘890 discloses that the base phenolic resins intended for modification with DOPO can have structures in accordance with disclosed Formula (VII), wherein each R1 and each R2 is independently an alkyl group with 1-10 carbon atoms and R2 is hydrogen; (ii) alkyl groups with 1-10 carbon atoms are generally assumed to include both straight and branched alkyl groups; and (iii) YOU ‘602 and HIROTA ET AL ‘758 disclose that the presence of a plurality of branched alkyl groups (e.g., from alkyl phenols containing para-tert-butyl groups or para-tert-octyl groups) in phenolic resins are known to produce cured products with excellent dielectric properties, higher glass transition temperature, low water absorption, and/or good heat resistance; one of ordinary skill in the art would have utilized branched alkyl groups (e.g., para-tert-alkyl groups as suggested by YOU ‘602 and HIROTA ET AL ‘758) as substituents for alkyl phenols used to produce the base phenolic resins in accordance with disclosed Formula (VII) of GAN ‘890 in order to provide DOPO-modified phenolic polymers containing phenolic units derived from para-tert-octylphenol (and optionally para-tert-butylphenol) which also exhibit other enhanced and/or improved performance properties (e.g., heat resistance, dielectric properties, low water absorption and/or high glass transition temperatures, etc.).
	Further regarding claims 1, 5, since LIN ‘080 discloses curable epoxy resin compositions containing 100 parts epoxy resin, 0.5-30 parts amine curing agent, and 10-150 parts halogen-free DOPO-containing flame retardant, LIN ‘080 disclose halogen-free resin compositions with hardener to phosphorus-containing phenolic resin ratios which at least partially read on the weight ratios recited in claims 1, 5. Additionally and/or alternatively, one of ordinary skill in the 
 	Regarding claims 16-19, since the epoxy resin compositions of GAN ‘890 or LIN ‘080 are generally applied to reinforcing fabrics or foils in liquid form, drying of the epoxy resin compositions of GAN ‘890 or LIN ‘080 would have occurred as part of the thermal partial (or full) curing of the impregnated or coated resin compositions of GAN ‘890 or LIN ‘080 to produce prepregs or resin-coated foils. 
	Regarding claims 19-20, one of ordinary skill in the art would have utilized the flame-retardant epoxy resin compositions of LIN ‘080 in other known circuit board-related applications such as coatings for metal foils as suggested by GAN ‘890 in order to produce circuit board materials with desirable electrical properties, flame retardancy, and heat resistance.

Response to Arguments
Applicant's arguments filed 07/06/2021 and the LIAO Declaration filed 07/06/2021 have been fully considered but they are not persuasive. 
(A) The LIAO Declaration filed 07/06/2021 stating that the KEG3320B65 resin used in Applicant’s working Examples has a formula wherein m=0, n=0, l=1, and one of R1 and R2 is a residue of DOPO and the other is -O(CH2)3CH3 is acknowledged and considered.
(B) Applicant argues that the working Examples in the specification are commensurate in scope with the present claims set forth in the Claim Amendments filed 07/06/2021.  Applicant 
As an initial matter, in view of the newly cited references YOU ‘602 and HIROTA ET AL ‘758, Applicant has not clearly established that the reduced water absorption properties exhibited in the working Examples in the specification are in fact unexpected, given that newly cited reference YOU ‘602 discloses known associations between the presence of branched alkyl groups (e.g., tert-butyl, tert-octyl, etc.) in phenolic resins and low water absorption in phenolic resins, particularly those used in electronic (e.g., circuitry boards, etc.) applications.
Alternatively, while the working Examples in the specification provide some evidence that phosphorus-modified phenolic resins in accordance with recited formula (I) exhibit lower water absorption as compared to phosphorus-modified Bisphenol A type resins, the showings provided are not commensurate in scope with the present claims, especially in view of newly cited references YOU ‘602 and HIROTA ET AL ‘758 which disclose that it is well known in the art that the presence of a plurality of branched alkyl groups (e.g., containing 4-8 carbons, e.g.,  para-tert-octyl, para-tert-butyl, etc.) in phenolic resins produces cured products with good heat resistance, low water absorption, and/or excellent dielectric properties -- for example, but not limited to:

• the structure of the phosphorus-modified phenolic resin -- Applicant has not provided evidence that the relied upon unexpectedly reduced water absorption properties would be present if the resin compositions contain phosphorus-modified phenolic resins which are structurally different (e.g., containing different values for repeat units “l” and/or “m” and/or “n”) from the commercially available KEG3320B65 resin of the working Examples.  The LIAO Declaration filed 07/06/2021 states that the commercially available KEG3320B65 resin contains only repeat units “l”.  However, recited formula (I) allows for a considerably broader range of phenolic resin structures -- e.g., phenolic resins in 
  	Applicant has not provided objective evidence that the relied upon unexpectedly reduced water absorption properties would be present if the resin compositions contain phosphorus-modified phenolic resins which are structurally different (e.g., containing non-zero values for repeat units “m” and/or “n”) from the commercially available KEG3320B65 resin of the working Examples.  
 	It is unclear whether the relied upon unexpectedly reduced water absorption properties would be present if repeat units “l” (which Applicant asserts is critical for achieving the relied upon unexpected results) represents less than 100% of the recited phosphorus-containing phenolic resin (e.g., if m=0 and n=9 and l=1, resulting in a phenolic resin containing only ~10 mol% of repeat unit “l”; etc.).  In view of Applicant’s assertions with respect to the essential nature of repeat unit “l”, the Examiner has reason to believe that a certain minimum amount or percentage of said repeat unit “l” needs to be present in order to manifest the relied upon unexpected results.

• the relative amounts of halogen-free epoxy resin (A), hardener (B), and/or phosphorus-containing phenolic resin (C) -- Applicant has not provided evidence that the relied upon unexpectedly reduced water absorption properties would be present if resin compositions contain amounts of halogen-free epoxy resin (A), hardener (B), and/or phosphorus-containing phenolic resin (C) which are significantly different from the working Examples, which utilize a relatively narrow range of ratios of hardener (B) and phosphorus-containing phenolic resin (C), and a relatively narrow range of amounts of halogen-free epoxy resin (A), hardener (B), and/or phosphorus-containing phenolic resin (C).

• the overall composition of the resin composition -- Applicant has not provided evidence that the relied upon unexpectedly reduced water absorption properties would be present if the resin composition contains non-trivial amounts of other materials (e.g., 10 wt% or 20 wt% or 50 wt% or 80 wt%, etc.).  The Examiner has reason to believe a certain minimum combined amount of the recited components (A), (B), and (C) must be present in the resin composition to exhibit the relied upon unexpectedly reduced water absorption properties.  The present claims only specify the amounts of components (A), (B), and (C) relative to the amount of epoxy resin (A), hardener (B), and/or phosphorus-containing phenolic resin (C), but does not specify the amounts of components (A), (B), and (C) in the resin composition as a whole.  For example, the resin composition as a whole can contain 10 wt% or less of a combined weight of components (A), (B), and (C), as long as the required relative relationships between components (A), (B), and (C) are satisfied.




MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.    NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUMSTANCES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

In the present instance, Applicant has only provided evidence of reduced water absorption based on a very limited range of phosphorus-containing phenolic resin of formula (I) and a relatively limited range of resin compositions as a whole.  
 	(C) Applicant argues that GAN ‘890 fails to disclose phosphorus-modified phenolic resins in accordance with recited formula (I) containing the recited phenolic repeat units “l” and/or “m” and/or “n”.  However, contrary to Applicant’s assertions, GAN ‘890 discloses that the base phenolic resins intended for modification with DOPO can have structures in accordance with disclosed Formula (VII), wherein each R1 and each R2 is independently an alkyl group with 1-10 carbon atoms and R2 is hydrogen. In the absence of any explicit statements or objective to the contrary, alkyl groups with 1-10 carbon atoms are generally understood by one of ordinary skill in the art to encompass both unbranched and branched alkyl groups, and therefore the R1 and R2 in Formula (VII) of GAN ‘890 is reasonably interpreted as encompasses branched C4 alkyl groups (e.g., a tert-butyl group) and branched C8 alkyl groups (e.g., tert-octyl groups).  

MPEP 2144.01    Implicit Disclosure [R-10.2019]

"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (A process for catalytically producing carbon disulfide by reacting sulfur vapor and methane in the presence of charcoal at a temperature of "about 750-830°C" was found to be met by a reference which expressly taught the same In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976) (Reference disclosure of a compound where the R-S-R' portion has "at least one methylene group attached to the sulfur atom" implies that the other R group attached to the sulfur atom can be other than methylene and therefore suggests asymmetric dialkyl moieties.).


MPEP 2123    Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments [R-08.2012]

I.    PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN 

"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 

A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

See also MPEP § 2131.05 and § 2145, subsection X.D., which discuss prior art that teaches away from the claimed invention in the context of anticipation and obviousness, respectively.

II.    NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART 

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

commensurate in scope with the present claims for the reasons discussed in detail above.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	YOU ET AL (US 2016/0185953) and YOU (US 2016/0024304) disclose phenolic resins containing branched alkyl groups.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 30, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787